DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to RCE filed 02/04/2021, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims are deemed to be directed to a nonobvious improvement over the closest invention described in the US Patent Application Pub. No. 20160156584 (Hum).  . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/020,148 in view of US Patent App. Pub. No. 2014/0365915 (hereinafter Baek).  Claim 1 of both the instant application and the copending application are directed to a method of receiving one or more messages from a first computing device of a first user, transmit the one or more messages to a second computing device of a second user, generating a plurality of candidate replies based on content of the one or more messages, the plurality of candidate replies generated using a hierarchical graph data structure, selecting a plurality of smart replies from the plurality of candidate replies, display the plurality of smart replies on the second computing device for selection by the second user.  Claim 1 

Claims 2, 8, 9, and 10 of the instant application are also provisionally rejected under non-statutory obviousness type double patenting over claims 2, 6, 7, and the combination of claims 8 and 9 respectively of the copending application as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the copending application.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/020,148 in view of US Patent App. Pub. No. 2014/0365915 (hereinafter Baek).  Both claim 12 of the instant 

Claims 13 and 18 of the instant application are also provisionally rejected under non-statutory obviousness type double patenting over claims 11 and the combination of 

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/020,148 in view of US Patent App. Pub. No. 2014/0365915 (hereinafter Baek).  Both claim 20 of the instant application and claim 19 of the copending application are directed to a non-transitory machine readable medium including instructions when executed, performs the operations of receiving one or more messages from a first computing device of a first user, transmit the one or more messages to a second computing device of a second user, generating a plurality of candidate replies based on content of the one or more messages, the plurality of candidate replies generated using a hierarchical graph data structure, selecting a plurality of smart replies from the plurality of candidate replies, display the plurality of smart replies on the second computing device for selection by the second user.  Claim 20 of the instant application includes the additional element of the candidate replies being synonyms.  Such limitation is taught by Baek, where a message creation screen having a display region that displays a plurality of expected words that can be selected by the user.  The plurality of expected words includes synonyms.  It would have been obvious to one of ordinary skill in the art could have combined the elements because the function of presenting a plurality of expected words including synonyms and other candidate words does not depend on the server system comprising hierarchical interaction tree.  That is the function of presenting a plurality of expected .

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hum et al., (US 20160156584 A1) (hereinafter Hum) in view of Baek, (US 20140365915 A1) (hereinafter Baek).

Referring to claim 1, Hum teaches a computer-implemented method comprising: 
detecting, by a computer system (server system; ¶ [0006]) comprising a memory (memory; ¶ [0006]) and at least one hardware processor , that a first set of one or more messages having first content has been transmitted from a first computing device of a first user (“a method is performed at a server system…receiving a first message from an electronic device of a first user”; ¶ [0006]) to a second computing device of a second user (“the method includes sending the first message to an electronic device of a second user”; ¶ [0006]); 
generating, by the computer system, a plurality of candidate replies to the first set of one or more messages based on the first content of the first set of one or more messages using a first model (“producing, for the second user, a set of predefined first-reply messages, wherein the set of predefined first-reply messages is based on a plurality of first-reply factors for the second user.  The first-reply factors for the second user include content from one or more messages between the first user and the second user”; ¶ [0006]); 
determining, by the computer system, a plurality of…replies based on the plurality of candidate replies using a hierarchical graph data structure (“The method further includes sending, to the electronic device of the second user, the set of predefined first-reply messages”; ¶ [0006]; “each of the predefined reply messages corresponds to a distinct interaction node of a hierarchical interaction tree sent by "Airline" to the user.  FIG. 8 provides an example which illustrates the correspondence between predefined reply messages and the interaction nodes of a hierarchical interaction tree”; ¶ [0096], figs. 6B and 8)…the hierarchical graph data structure comprising a tree of concepts ranging from root nodes to leaf nodes, each one of the plurality of…replies being represented by a corresponding one of the leaf nodes in the hierarchical graph data structure (“FIG. 7 illustrates a chain of messages sent from one user to another (e.g., message 701-1, sent from user 102-2 to user 102-1), and the sets of predefined reply messages determined based on the previous messages (e.g., predefined reply messages 702-1 through 702-3, for selection by user 102-1)”; ¶ [0103], fig. 7; “The example of FIG. 7 illustrates how a set of predefined reply messages is determined based on content from one or more messages exchanged between users as a reply factor.  That is, depending on a message sent by one user, a particular set of predefined reply messages will be determined.  For example, as shown in FIG. 7, the set of predefined reply messages 704 determined in response to receiving predefined reply message 703-1, is distinct from the set of predefined reply messages 705 determined in response to receiving predefined reply message 703-2”; ¶ [0104], figs. 7 and 8); 
generating, by the computer system, a plurality of smart replies using a second model (response statistics; ¶ [0020]) based on the plurality of…replies and corresponding user selection data for each one of the plurality of…replies, the user selection data indicating a number of times the second user has selected the corresponding synonym reply for replying to messages (“Other reply factors relate to information about users in the conversation, such as a current location of users (e.g., GPS coordinates of the device), profile information (e.g., hobbies), and technical characteristics of the device (e.g., mobile device).  Response statistics of the user (e.g., which predefined messages are most frequently chosen) are also used to determine a relevant set of predefined reply messages”; ¶ [0020]; “producing, for the second user, a set of predefined first-reply messages”; ¶ [0006]); and 
causing, by the computer system, each one of the plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element (“The method further includes sending, to the electronic device of the second user, the set of predefined first-reply messages, and receiving, from the electronic device of the second user, a second message responsive to the first message received from the first user, wherein the second message is selected by the second user from the set of predefined first-reply messages”; ¶ [0006]).
Hum teaches a method of receiving a first message from a first device of a first user on a server system, sending the first message to a second device of a second user, generating a plurality of predefined reply messages based on first reply factors, where each of the predefined reply messages corresponds to a distinct interaction node of a hierarchical interaction tree, and sending the first-reply messages to the second device for the second user to select.  However, Hum does not explicitly teach the reply messages as being synonym and the plurality of synonym replies including the plurality of candidate replies in addition to synonyms of the plurality of candidate replies.
Baek teaches synonym (“FIG. 5a illustrates a text message creation screen according to the first exemplary embodiment of the present invention.  FIG. 5a displays the text message creation region, the input expected word display region, and the keyboard display region, and five input expected words are displayed in the input  and the plurality of synonym replies including the plurality of candidate replies in addition to synonyms of the plurality of candidate replies (The examiner notes the expected words displayed in figure 5a includes candidate words, e.g., “HOME” and “YES”, in addition to the synonym words, e.g., “OK”, “YUP”, and “GOT IT”; fig. 5a).
Hum and Baek are analogous art to the claimed invention because they are concerning with interface for messaging between entities (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Hum and Baek before them to modify the server system comprising hierarchical interaction tree of Hum to incorporate the function of presenting a plurality of expected words including synonyms and other candidate words as taught by Baek.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Baek (¶ [0042]-[0063], figs. 3-5b), because the function of presenting a plurality of expected words including synonyms and other candidate words does not depend on the server system comprising hierarchical interaction tree.  That is the function of presenting a plurality of expected words including synonyms and other candidate words performs the same function independent on which system it is incorporated onto, and therefore, the result of the combination would have been predictable to one or ordinary skill in the art.  The motivation to combine would have been to provide more robust system by providing more choices that are relevant.

Referring to claim 2, Hum further teaches the computer-implemented method of claim 1, further comprising: 
receiving, by the computer system, a user selection of one of the plurality of smart replies from the second computing device (“a method is performed at a server system…The method further includes sending, to the electronic device of the second user, the set of predefined first-reply messages, and receiving, from the electronic device of the second user, a second message responsive to the first message received from the first user, wherein the second message is selected by the second user from the set of predefined first-reply messages”; ¶ [0006]); and
transmitting, by the computer system, a second message including the selected one of the plurality of smart replies to the first computing device in response to the receiving of the user selection (“The second message is then sent to the electronic device of the first user”; ¶ [0006]).

Referring to claim 3, Hum further teaches the computer-implemented method of claim 2, further comprising: 
storing, by the computer system, a record of the user selection of the one of the plurality of smart replies in a database (“a response profile module 244 for updating, managing, retrieving, and/or storing response statistics for, a user response profile of the respective user of client device 104, and/or a generic response profile of a group of users (e.g., multiple users 102)”; ¶ [0048], fig. 2); and 
modifying, by the computer system, the second model based on the record of the user selection of the one of the plurality of smart replies using one or more machine learning operations, the record of the user selection of the one of the plurality of smart replies being used as training data in the one or more machine learning operations (“in some embodiments, the set of predefined first-reply messages is based (921) at least in part on a user response profile of the second user…user preferences are automatically determined (e.g., using machine learning techniques, where known machine learning techniques are not described in detail for the sake of brevity)”; ¶ [0133]; “Response statistics for a user track the messaging behavior of a respective user, such as the frequency with which certain predefined reply messages are selected by the user.  In some embodiments, response statistics also track the frequency with which custom reply messages are sent (as described below).  Therefore, in some embodiments, a user response profile of the second user is updated (923) in accordance with the second message”; ¶ [0134]; “In some embodiments, response statistics also include contextual information describing the context in which a predefined reply message is selected by a user.  In some embodiments, contextual information includes any reply factors upon which a selected predefined reply message is based (e.g., previous messages, relationship characteristics, information provided by the user to a social network, profile characteristics, environmental characteristics, and/or technical characteristics)”; ¶ [0135])

Referring to claim 4, Hum further teaches the computer-implemented method of claim 1, further comprising: 
receiving, by the computer system, a user selection of one of the plurality of smart replies from the second computing device (“in FIG. 4F, the user selects and sends predefined reply message 409-1 (‘MY PLACE’) to ‘Tabitha.’”; ¶ [0088], figs. 4A-F); and 
inserting, by the computer system, the selected one of the plurality of smart replies into a content entry field (user interface element 402-2; ¶ [0082], figs. 4A-F) displayed on the second computing device in response to the receiving of the user selection (“in FIG. 4F, the user selects and sends predefined reply message 409-1 (‘MY PLACE’) to ‘Tabitha.’”; ¶ [0088], figs. 4A-F”), the content entry field being configured to receive user-entered content to be included in a second message to the first computing device (“Alternative communication options include, but are not limited to: custom reply messages (e.g., text field 409-5 in FIG. 4E for entering custom reply messages, if an appropriate response is not included in the set of predefined reply messages)”; ¶ [0147], figs. 4A-F), the inclusion of user-entered content in the second message being conditioned upon receipt of a user input received after entry of the user-entered content into the content entry field, the user input comprising an instruction to transmit the second message including the user-entered content to the first computing device (“In some embodiments, the client device includes inputs such as a keyboard, mouse, and/or other input buttons 316”; ¶ [0063], fig. 3; “Alternative communication options include, but are not limited to: custom reply messages (e.g., text field 409-5 in FIG. 4E for entering custom reply messages”; ¶ [0147], figs. 4A-F.  The examiner notes, the user inherently has to provide input to the client device to enter the custom reply messages and provide an additional input to 

Referring to claim 5, Hum further teaches the computer-implemented method of claim 1, wherein the user selection data also indicates a number of times the corresponding…reply was presented to the second user as a selectable option for replying to messages (“Response statistics for a user track the messaging behavior of a respective user, such as the frequency with which certain predefined reply messages are selected by the user”; ¶ [0134].  The examiner notes, the predefined message presented to the user for selection being predefined, inherently presented at least the same number of times to the user as the number of times it has been selected by the user, because the user cannot select the predefined message without it being presented to the user.)
Hum does not explicitly teach the reply messages as being synonym.  Baek teaches such limitation; therefore, the combination of Hum and Baek teach all the limitations above.

Referring to claim 7, Hum further teaches the computer-implemented method of claim 1, wherein the generating the plurality of smart replies comprises: 
identifying a group of users to which the second user belongs (“In some embodiments, the set of predefined first-reply messages is based (924) at least in part on the generic response profile.  In contrast to a user response profile, the generic response profile serves as an indication of preferred responses of a group of users ; and 
generating the plurality of smart replies using the second model based on the user selection data, the plurality of…replies, and a number of times the identified group of users has selected the corresponding…reply for replying to messages (“In some embodiments, response statistics for a group of users also track the frequency with which custom reply messages are sent by the group of users.  Therefore, in some embodiments, the generic response profile is updated (926) in accordance with the second message”; ¶ [0138]).
Hum does not explicitly teach the reply messages as being synonym.  Baek teaches such limitation; therefore, the combination of Hum and Baek teach all the limitations above.

Referring to claim 8, Hum further teaches the computer-implemented method of claim 1, wherein the first content of the first set of one or more messages comprises text (“For example, if a first user sends a message to a second user inquiring about his plans for the day (e.g., ‘WHAT R U UP TO?’)”; ¶ [0019]).

Referring to claim 9, Hum further teaches the computer-implemented method of claim 1, wherein each one of the plurality of smart replies comprises text (“in FIG. 4B, the set of predefined reply messages 405 is based on the content of message NM, EAT?,’… predefined reply message 405-4, ‘DRIVIN, TTYL,’”; ¶ [0085], fig. 4B).

Referring to claim 10, Hum further teaches the computer-implemented method of claim 1, wherein the computer system comprises a remote server or the second computing device (“the social network system 108 is implemented by multiple computing devices working together to perform the actions of a server system (e.g., cloud computing)”; ¶ [0027], fig. 1).

Referring to claim 11, Hum further teaches the computer-implemented method of claim 1, wherein the generating the plurality of smart replies comprises limiting a number of the smart replies in the plurality of smart replies to no more than a particular number based on a screen size of the second computing device (“the first-reply factors for the second user include…technical characteristics of the electronic device of the first user and/or the second user”; ¶ [0006]; “technical characteristics of an electronic device of a user include…screen size…In some embodiments, technical characteristics of the electronic device determine a character limit for predefined reply messages (e.g., if the electronic device is a mobile device, predefined reply messages have a 10-character limit, whereas computer devices have a 30-character limit)”; ¶ [0132].  The examiner notes, the screen size of a device is fixed; therefore, the number of characters presented at any given time can affect the number of predefined reply messages displayed.)

claims 12-16, 18, and 19, these claims recite the system that performs the steps of the method of claims 1-5, the combination of claims 8 and 9, and 11 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claim 20, the instant claim recites the non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor to perform the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20030120732 (Couts) – discloses a method of replying to a communication message with a canned reply, where each canned reply can be associated with a classification of group of users.
US 20160328147 (Zhang) – discloses a method of inputting text and predicting a possible word, where the prediction including predicting the synonyms of said word.
US 20180278553 (Yu) – discloses a method of creating and presenting a recommended candidate reply message to a received message, where the candidate reply message is generated using a tree generation module to classify recommendation information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142